DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because:
it does not accurately state the technical disclosure, which discloses a sensor and method of using the same, not just a method of building a sensor; and
it refers to purported merits.
Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1-3, 6, 7, 9, 10, 12, 16, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US Patent No. 5,514,253 B1) in view of Boock et al. (US Patent No. 7,613,491 B2).
Davis et al. ‘253 discloses various configurations of a sensor (Figs. 2A-2I) comprising:
regarding claim 1,
a measurement unit (electrodes, gas permeable membrane and gelatin substrate);
wherein the measurement unit is configured to:
detect and quantify a concentration of an inert gas (such as nitrogen in the form of nitrous oxide, nitric oxide or nitrogen oxide per col. 5, lines 2-10) by measuring a physical change (current output) to a dissolving of the inert gas in the gelatin; and
generate measured results (Claim 7, steps d and e).
	Regarding claim 1, Davis fails to teach a micro-chamber capsule.  Boock et al. ‘491 discloses a sensor (10) comprising a measurement unit (16, 18) connected with a micro-chamber capsule (12), whereby the sensor is made to be implantable.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensor of Davis such that it would have been connected with a micro-chamber capsule as suggested by Boock.  The motivation for making the modification would have been to cause the sensor to become implantable.
Further regarding claims 1 and 2, neither Davis nor Boock teaches a hydrophobic liquid.  It would have been obvious for one having ordinary skill in the art before the effective filing date 
Regarding claim 3, in the combination of Davis and Boock as modified above, the inert gas comprises one of nitrogen, helium, neon, krypton, argon, or a mixture thereof (col. 5, lines 2-10).  
Regarding claim 5, in the combination of Davis and Boock as modified above, the physical change is a change in a dielectric constant of the hydrophobic liquid, and wherein the measurement unit measures the change in the dielectric constant by measuring one of a a) capacitance of a capacitor including the hydrophobic liquid as a dielectric, or b) conductance of the hydrophobic liquid.
Regarding claim 6, in the combination of Davis and Boock as modified above, the dimensions of the micro-chamber capsule are on a scale of (can be measured in) microns, tens of microns, or hundreds of microns.  
Regarding claim 7, in the combination of Davis and Boock as modified above, the sensor is implantable in animal or human subjects  

Regarding claims 9, 10, 12, 16, 17 and 19, the limitations and method steps recited therein are inherent to use of the sensor taught by the combination of Davis and Boock as further modified above.
Allowable Subject Matter
Claims 4, 8, 11, 13-15, 18 and 20-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA MAYO-PINNOCK whose telephone number is (571)272-6992.  The examiner can normally be reached on Monday through Friday 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TARA MAYO-PINNOCK/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        
/tmp/
18 June 2021